



Exhibit 10.3
AWARD TERMS OF
OPTIONS GRANTED UNDER THE
CORTEVA, INC. 2019 OMNIBUS INCENTIVE PLAN
FOR GRANTEES LOCATED IN THE U.S.
Introduction / Grant of Award
You have been granted stock options under the Corteva, Inc. 2019 Omnibus
Incentive Plan (“Plan”), subject to the following Award Terms. This grant is
also subject to the terms of the Plan, which is hereby incorporated by
reference. However, to the extent that an Award Term conflicts with the Plan,
the Plan shall govern. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in these Award Terms, including any
appendices to these Award Terms (hereinafter, collectively referred to as the
“Agreement”). A copy of the Plan, and other Plan-related materials, such as the
Plan prospectus, are available at:


www.benefits.ml.com
 
 
Grant Award Acceptance
You must expressly accept the terms and conditions of your Award as set forth in
this Agreement. To accept, log on to Merrill Lynch Benefits OnLine at
www.benefits.ml.com, select Equity Plan > Grant Information > Pending
Acceptance.


If you do not accept your Award in the manner instructed by the Company, your
Award will be subject to cancellation.
 
 
Date of Grant
DATE (“Date of Grant”)
 
 
Type of Options
Non-qualified stock options (“Options”)
 
 
Exercise Price
$XX.XX
 
 
Expiration Date
The Options will expire on [the day prior to the 10th anniversary of the Date of
Grant] (“Expiration Date”), unless the Options expire or otherwise terminate at
an earlier date pursuant to this Agreement.
 
 
Vesting Schedule
Except as otherwise provided in this Agreement, the Options will vest and become
exercisable as follows:


One-third (1/3) of the Options (rounded to a whole number of shares) will vest
and become exercisable on [1st anniversary of Date of Grant].


One-third (1/3) of the Options (rounded to a whole number of shares) will vest
and become exercisable on [2nd anniversary of Date of Grant].


The remaining Options will vest and become exercisable on [3rd anniversary of
Date of Grant].

Termination
of Employment
Under 55/10 Rule
 
If you terminate employment after attainment of age 55 with at least 10 years of
service and you are an active employee for six months following the Date of
Grant, any unvested Options as of the date of termination will continue to vest
in accordance with the Vesting Schedule set forth above for one year after the
date of your termination of employment and all other remaining unvested Options
will be forfeited. Vested Options will be exercisable through the date that is
one year after the date of your termination of employment, or, if earlier, the
Expiration Date. After that date, all unexercised Options, whether or not
vested, will expire.
 
 
 
Due to Involuntary Termination Giving Rise to Severance Benefits, Divestiture to
Entity Less Than 50% Owned by Corteva, Inc. or Voluntary Termination with Good
Reason
 
Any unvested Options as of the date of termination will continue to vest in
accordance with the Vesting Schedule set forth above for one year after the date
of your termination of employment. When one year from the termination date of
employment is reached, all other remaining unvested Options will be forfeited.
Vested Options will be exercisable through the date that is one year after the
date of your termination of employment, or, if earlier, the Expiration Date.
After that date, all unexercised Options, whether or not vested, will expire.
 
 
 
Due to Death or Disability
 
Any unvested Options as of the date of termination will be automatically vested.
Vested Options will be exercisable through the date that is two years after the
date of your termination of employment, or, if earlier, the Expiration Date.
After that date, all unexercised Options will expire.
 
 
 
Due to Any Other Reason (such as Cause; voluntary termination; involuntary
termination without cause)
 
Vested Options must be exercised by the date on which you terminate employment.
After that date, all Options, whether or not vested, will expire.
 
 
 
For purposes of this Agreement, transfer of employment among the Company and any
of its Affiliates is not a termination of employment.






--------------------------------------------------------------------------------







Restricted Conduct
If you engage in any of the conduct described in subparagraphs (i) through (iv)
below for any reason, in addition to all other remedies in law and/or equity
available to the Company: (1) you shall forfeit all Options (whether or not
vested) and shall immediately pay to the Company, with respect to previously
exercised Options, an amount equal to (x) the per share Fair Market Value of the
Common Stock on the date on which the Common Stock was issued with respect to
the applicable previously exercised Options times (y) the number of Shares
underlying such previously exercised Options, without regard to any Tax-Related
Items (as defined below) that may have been deducted from such amount; (2) the
Company shall be entitled to monetary damages incurred as a result of such
conduct; (3) the Company shall be entitled to injunctions, both preliminary and
permanent, enjoining or restraining such conduct; and (4) the Company shall be
entitled to all reasonable sums and costs, including attorneys’ fees, incurred
to defend or enforce the provisions of this Agreement.



For purposes of subparagraphs (i) through (v) below, “Company” shall mean
Corteva, Inc. and/or any of its Subsidiaries or Affiliates that have employed
you or retained your services.


(i)Non-Disclosure of Confidential Information & Trade Secrets. During the course
of your employment with the Company and thereafter, you shall not use or
disclose, except on behalf of the Company and pursuant to the Company’s
directions, any Company Confidential Information or Trade Secrets. Confidential
Information and Trade Secrets are items of information relating to the Company,
its products, services, customers, and employees that are of great competitive
value to the Company, which have been or will be disclosed to you or of which
you have or will become aware as a consequence of your relationship with the
Company, which are not generally known or available to the general public or the
Company’s competitors, and which have been developed, compiled, or acquired by
the Company at its great effort and expense. “Confidential Information”
includes, but is not limited to: (a) financial and business information, such as
information with respect to costs, commissions, fees, profits, sales, sales
margins, capital structure, operating results, borrowing arrangements,
strategies and plans for future business, pending projects and proposals, and
potential acquisitions or divestitures; (b) product and technical information,
such as new and innovative ideas, research and development projects,
investigations, new business development, trademarks and brand names under
development, sketches, plans, drawings, prototypes, methods, procedures,
experimental and testing results, devices, machines, equipment, data processing
programs, software, software codes, and computer models; (c) marketing
information, such as new marketing ideas, strategies, initiatives, business
plans, markets, and mailing lists; (d) customer and prospective customer
information, such as the identity of the Company’s customers and prospective
customers, their names, the names of representatives of the Company’s customers
and prospective customers responsible for entering into contracts with the
Company, the financial arrangements between the Company and its customers, the
existence and terms of contracts with customers or any future contracts with
customers or prospective customers, specific needs, requirements, and
preferences of customers, and leads and referrals to certain prospective
customers; and (e) personnel information, such as the identity and number of the
Company’s other employees, consultants and contractors, their salaries, bonuses,
benefits, skills, qualifications, and abilities (information in this item (e) is
referred to as “Personnel Information”). In addition, Confidential Information
shall include combinations, compilations, or aggregations of individual facts,
components, or units of information that are in whole or in part publicly known,
unless such combination, compilation, or aggregation of those facts is itself
publicly known. “Trade Secrets” are items of Confidential Information that meet
the requirements of applicable trade secret law. Confidential Information and
Trade Secrets can be in any form, including, without limitation, oral, written,
or machine readable, including electronic files.


(ii)Limited Use of Confidential Information and Trade Secrets. Notwithstanding
any of the foregoing to the contrary, nothing in this Agreement prohibits you
from filing a charge with or participating, testifying, or assisting in any
investigation, hearing, whistleblowing proceeding, or other proceeding before
any federal, state, or local government agency (e.g., EEOC, NLRB, SEC, etc.). 
In addition, under the federal Defend Trade Secrets Act of 2016, you shall not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that:  (a) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made to your attorney in relation to a
lawsuit for retaliation against you for reporting a suspected violation of law;
or (c) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.


(iii)Non-Solicitation of and Non-Interference with Employees. While you are
employed by the Company and for a period of one (1) year after your employment
ends, whether voluntarily or involuntarily, you shall not, either on your own
account or on behalf of any other individual or entity, directly or indirectly
solicit or induce any employee of the Company to work for any other individual
or entity, or otherwise cause any employee of the Company to leave employment
with or service to the Company or diminish his or her services to the Company.
This restriction shall apply only to current employees of the Company and any
former employees of the Company with whom you came into contact during your
employment with the Company. For purposes of this Section, the term “current”
with respect to employees of the Company refers to those individuals who are
employed or associated with the Company at the time of their solicitation,
hiring, or inducement to leave the Company.





--------------------------------------------------------------------------------





        
(iv)Non-Solicitation and Non-Service of Customers. During your employment and
for a period of one (1) year after your employment with the Company ends,
whether voluntarily or involuntarily, you will not directly or indirectly
solicit customers of the Company for the purpose of selling or providing any
competing product or service offered by the Company for which you had
responsibility during the two (2) years preceding your termination of employment
with the Company. This restriction shall apply only to those customers of the
Company: (a) with whom you had personal contact within the last one (1) year of
your employment, or (b) about whom you learned Confidential Information or Trade
Secrets during the last one (1) year of your employment with the Company. For
the purposes of this Section, the term “contact” means interaction between you
and the customer or prospective customer that takes place to further the
business relationship with, make sales to, or perform services for the customer
on behalf of the Company.


(v)Non-Competition. During your employment and for a period of one (1) year
after your employment with the Company ends, whether voluntarily or
involuntarily, you will not, without the express written consent of the
President of the Company or his or her designee, directly or indirectly perform
the same or similar duties that you performed for the Company during the two (2)
years preceding the termination of your employment, for any Competing Business.
A “Competing Business,” as used in this Agreement, means any individual or
entity that develops, manufactures, sells, and/or distributes a product or
service that competes directly or indirectly with those products or services
offered by the Company, and: (a) which you had responsibility for or worked with
in the last two (2) years of your employment, or (b) about which you acquired
knowledge of or access to Confidential Information and Trade Secrets in the last
two (2) years of your employment. In recognition of the international nature of
the Company’s business, which includes the sale of its products and services
globally, this restriction shall apply to each state or territory of the United
States of America, and each country of the world outside of the United States of
America, in which you were employed or had responsibility within the last two
(2) years of your employment. Notwithstanding any of the foregoing to the
contrary, if you are employed by the Company in Georgia, Louisiana, or South
Dakota, then the geographic scope of this restriction is limited to the
counties, municipalities, and/or parishes in which you worked for the Company,
and all directly adjacent counties, municipalities, and/or parishes within the
same state.


The restrictive periods set forth in this Restricted Conduct section shall not
expire and shall be tolled during any period in which you are in violation of
such restrictive periods; and therefore, such restrictive periods shall be
extended for a period equal to the duration of your violations thereof.


You further acknowledge and agree that any breach, material or otherwise, of
this Agreement or any other agreement between Company and you shall not excuse
your performance under this Agreement, including your obligation to honor the
restrictions set forth in this section.


You further agree that you will promptly disclose the existence of the
post-employment restrictions contained herein to all subsequent employers and/or
prospective employers until all such covenants have expired.
The Restricted Conduct set forth herein is in addition to, and not in place of,
any contractual requirements that may govern your obligations to the Company
during and after your employment.
Applicable Policies
This Award shall be subject to the Company’s clawback policy; the Corteva, Inc.
Insider Trading Policy, including the anti-hedging and anti-pledging provisions
thereunder; and/or share ownership guidelines (in each case as they may be
amended from time to time), the terms of which are incorporated herein by
reference.

Repayment/
Any benefits you may receive hereunder shall be subject to repayment or

Forfeiture
forfeiture as may be required to comply with the requirements of the U.S.
Securities and Exchange Commission or any applicable law, including the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
or any securities exchange on which the Shares are traded, as may be in effect
from time to time.



Exercise Methods
There are four exercise methods from which to choose. Due to local legal
requirements, not all methods are available in all countries.




























--------------------------------------------------------------------------------





Withholding
You acknowledge that the Company or, if different, your employer (the
“Employer”) (1) make no representations or undertakings regarding the treatment
of any income tax, social insurance, payroll tax, fringe benefits tax, payment
on account or other tax-related items related to the Plan and legally applicable
to you (“Tax-Related Items”) in connection with any aspect of the Options,
including, but not limited to, the grant, vesting or exercise of the Options,
the subsequent sale of Shares acquired pursuant to such exercise and the receipt
of any dividends; and (2) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Options to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result. Further, if you are subject to Tax-Related Items in more than one
jurisdiction, the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

    
Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this regard, you authorize the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (i) withholding from your wages or other cash compensation paid to
you by the Company and/or the Employer; or (ii) withholding from proceeds of the
sale of Shares acquired upon exercise of the Options either through a voluntary
sale or through a mandatory sale arranged by the Company (on your behalf
pursuant to this authorization without further consent); or (iii) any other
method of withholding determined by the Company and to the extent required by
Applicable Law or the Plan, approved by the Committee.


The Company may withhold or account for Tax-Related Items by considering
applicable statutory withholding rates, up to and including maximum applicable
rates, in the jurisdictions applicable to you, in which case, you may receive a
refund of any over-withheld amount in cash and will have no entitlement to the
equivalent in Shares.


Finally, you agree to pay to the Company or the Employer, any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the shares or the proceeds of the sale of Shares, if you fail to comply
with your obligations in connection with the Tax-Related Items


Non-transferability
You may not transfer these Options, except by will or laws of descent and
distribution. The Options are exercisable during your lifetime only by you or
your guardian or legal representative.



Severability
The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.



Waiver
You acknowledge that a waiver by the Company or breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by you or any other participant.



Privacy
In relation to this Agreement, the Company may collect, use, transfer and share
your personal information, such as your name, contact information and banking
information. The Company may share personal information with its Affiliates and
selected third parties outside of your country of residence, including the
United States, which may have data protection rules that are different from
those of your country, to perform this Agreement and for purposes consistent
with our privacy statement: https://www.corteva.com/privacy.html.



Imposition of Other
The Company reserves the right to impose other requirements on your    

Requirements
participation in this Agreement, on the Options and on any Shares acquired under
the Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.



 





